—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated December 3, 1997, which, inter alia, granted the plaintiffs motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff has demonstrated its entitlement to judgment in its favor on the issue of liability as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). In response, the defendant failed to proffer any evidence to show the existence of triable issues of fact. Under the circumstances, partial summary judgment on the issue of liability was properly granted to the plaintiff. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.